Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claims 1-2, 5-7: The best prior art of record, taken alone or in combination thereof, fails to teach an apparatus including, along with other limitations, the filter including guide pins that are colored and have a particular diameter to align the filter with the first set of perforations, wherein the guide pins are color coded to indicate a particular filter type of the filter attached to the faceplate as set forth in the claim.
Re claims 8-9: The best prior art of record, taken alone or in combination thereof, fails to teach a system including, along with other limitations, the filter including guide pins that are colored, wherein: the guide pins include a diameter to align the filter with the first set of perforations; the guide pins are color coded to indicate a particular filter type of the filter as set forth in the claim.
Re claims 11-15: The best prior art of record, taken alone or in combination thereof, fails to teach a computing device including, along with other limitations, the filter including guide pins that are colored, wherein: the guide pins include a diameter to align the filter with the first set of perforations; the guide pins are color coded to indicate a particular filter type of the filter as set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835